DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 13, and 18, and those depending therefrom including claims 2-11, and 19-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 18, the claimed “wherein a depth of each of the plurality of first grooves is reduced by a predetermined level from an initial depth” is indefinite.  The claim is one of an apparatus claim and therefore requires a fixed, definite structure.  In this case, applicant is claiming two different depths of the grooves, “a depth” and “an initial depth.”  The depth cannot be both of these simultaneously and therefore it’s unclear how claiming two depths is supposed to impart structural limitations on the claims.  
	Furthermore, applicant is claiming “a depth [of the first groove]” wherein the depth of the first groove is reduced by a predetermined level (i.e. predetermined depth) from “an initial depth.”  However, this implies that both the “depth” and the “initial depth” are both being reduced, since 
For the purpose of examination, this will be considered “wherein each of the plurality of first grooves has a depth.”  
Regarding claims 1 and 18, the claimed “the supplementary pad has a thickness corresponding to the predetermined level” is indefinite.  As discussed above in regard to the depth, initial depth, and predetermined level, it is unclear length/depth is being claimed when referring to the “predetermined level.”  It seems that this would be the difference between the claimed “depth [of the first groove]” and the “initial depth.”  However, once “a depth” is achieved, there is no way to tell what either the “initial depth” or the “predetermined level” was.  In other words, since only one depth exists, then there is no way to calculate, or determine, whether the structure meets the claimed structure. 
Finally, an initial depth groove is considered a groove started but unfinished.  This would be true for the entire depth from the planar surface to the final “depth,” or “the depth.”  In such a case, “the predetermined level” would be relative and could potentially be understood as a variety of depths from substantially zero to substantially the depth of the groove.  The “predetermined level,” then, in the sense of an apparatus claim, would be variable to a broad degree (i.e. meaning a range from a depth of substantially zero to the depth of the groove), or to an indeterminate degree if it is argued that “initial depth” have some undefined characteristic or narrower range.  Therefore, since both “an initial depth” and the “predetermined level,” which acts as the difference between the depth and the initial depth, can be, as best understood, substantially the depth of the groove, then for the purpose of examination, the “predetermined level” is considered the depth of the groove.  
Regarding claims 1 and 18, the claimed “corresponding to the predetermined level” is indefinite as to what “corresponding” implies.  The term “corresponding” does not connotate a comparative statement such as equals, is less than, more than, or some other relationship to the greater than to the predetermined level [or the depth of the plurality of first grooves].”
Regarding claim 1, the claimed “and is less than a depth of each of the plurality of second grooves” is indefinite for failing to explicitly say that is less than “a depth of each of the plurality of second grooves.  This makes unclear whether applicant is defining a depth, a depth of each of the plurality of first grooves, the predetermined level, or the initial depth.  For the purpose of examination, the examiner will consider this to be “and [the depth of each of the plurality of first grooves] is less than a depth of each of the second plurality of grooves.”  
Regarding claim 12, the claimed “wherein a depth of each of the first grooves at an intermediate portion of the plurality of first grooves” and “a depth of each of the first grooves at a central portion” and “a perimeter portion of the plurality of first grooves” is indefinite.  The confusion lies with “an intermediate portion of the plurality of first grooves” and “a central portion [of the plurality of first grooves]” and “a perimeter portion of the plurality of first grooves.”  It’s unclear whether applicant is claiming these portions of a part of each grooves, or rather as a portion of the pad.  Furthermore, the term “intermediate” applies middle, as well does “central” and therefore it’s unclear which is more central.  In other words, is the claim stating that the depth of each groove changes along it’s width, or is the claim stating that the depths of the grooves change with respect to the portions of the pad (intermediate portion of the pad, central portion of the pad, and the perimeter portion of the pad), understood as being the central portion towards the center of the pad, the perimeter portion being the outermost perimeter portion, and the 
	Regarding claim 13, the claimed “wherein the supplementary pad is in inner volumes of the plurality of first grooves” is indefinite.  The claim is stating that the pad (in singular form) “is in inner volumes of the plurality of first grooves.”  While it is understood from the specification that portions of the pad may fill inner volumes of the plurality of grooves, the claim is stating that the pad is “in” inner volumes, meaning that the pad is located within the limits of the volumes.  For the purpose of examination, the examiner will consider this to be “wherein portions of the supplementary pad are in inner volumes of the plurality of first grooves.”  
	Regarding claim 18, the claimed “the predetermined level” lacks antecedent basis.  For the purpose of examination, this will be considered “a predetermined level.”  
	Regarding claim 18, the claimed “wherein a depth of each of the first grooves is reduced by a predetermined level from an initial depth and is less than a depth of each of the second grooves” is indefinite.  Applicant is claiming “a depth” which is “reduced” from “an initial depth” by “a predetermined [depth].”  It’s unclear which of these is “less than a depth of each of the second grooves.  For the purpose of examination, this will be considered “wherein a depth of each of the first grooves is reduced by a predetermined level from an initial depth and the depth of each of the grooves is less than a depth of each of the second grooves.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2001/0031612) in view of Chen (US-2015/0336236).
	Regarding claim 1, Scott (US-2001/0031612) discloses a recycled polishing pad comprising: an upper layer pad (cover layer 11 and top polishing surface 12) (Fig. 5) comprising a first surface (bottom surface of cover layer 11 portion) having a plurality of first grooves (grooves 24), a second surface (top surface of top polishing surface 12) (Fig. 5) opposite to the first surface (bottom surface of cover layer 11 portion) (Fig. 5), and a connecting body (the thickness of the upper layer pad 11, 12) connecting the plurality of first grooves and the [second surface]; and a supplementary pad (cover layer 17) (Fig. 5) contacting the first surface (bottom surface of cover layer 11 portion) of the upper layer pad (11, 12), wherein each of the plurality of first grooves (grooves 24) has a depth (Fig. 5), and the supplementary pad (cover layer 17) has a thickness corresponding to the predetermined level (of the grooves 24) (Fig. 5). 
	Scott fails to disclose a plurality of second grooves and moreover wherein the connecting body extends between the plurality of first and second grooves, and the depth of each of the plurality of first grooves is less than a depth of each of the plurality of second grooves.
	However, Chen (US-2015/0336236) teaches a plurality of second grooves on the surface of the pad, which would correspond to the second surface, wherein the grooves can be as deep as 0.05 inches [Chen; paragraph 0030].  Since Chen is pertinent to polishing pads, it therefore would have been obvious to one of ordinary skill in the art to modify the polishing pad of Scott with second grooves as taught by Chen in order to distribute slurry during polishing, increasing or decreasing the depth of the grooves to accommodate the transport of slurry [Chen; paragraph 0009].  As to the depth of each of the plurality of grooves being less than a depth of each of the plurality of second grooves, Chen also teaches that the grooves are of a depth of up to 0.05 inches 
	As to the pad being a “recycled polishing pad,” recycled can mean made ready for reuse, that it is passed through a series of treatments in order to regain material for use, or adapted to a new use.  The term “recycled” does not impart any definite or inherent structural limitations to the apparatus claim such as the method of manufacture, or the material used to make ready for reuse, or even that it requires either of these and is merely describing finding a better (i.e. new) use for a pad.  Therefore, “recycled polishing pad” is considered to have the structure described in the body of the claim, and therefore “recycled” is given no weight outside of the body of the claim.  
	Regarding claim 2, Scott discloses the recycled polishing pad of claim 1, but fails to disclose but fails to disclose wherein a thickness ratio of the upper layer pad to the supplementary pad ranges from about 4:4 to 7:1 (i.e. 1:1 to 7:1).
	However, Ono teaches that a supplementary pad (“cushion layer”) being in the range of 0.5 to 2 mm [Ono; paragraph 0125] and a polishing pad with a thickness from 0.250 to 2 mm [Ono; paragraph 0126], (which ranges from 0.125:1 to 4:1).  Since Ono is pertinent to polishing pads, such as Scott’s, it therefore would have been obvious to one of ordinary skill in the art to modify the layer 17 to be a cushion layer, as taught by Ono, with the disclosed ratio of thickness with regards to the polishing pad, also taught by Ono, in order to give uniform pressure between the polishing pad and the workpiece [Ono; paragraph 0009] while also maintaining the relative ease of replacement of the consumable polishing pad [Scott; paragraph 0006] (Ono teaches that the cushion layer and polymer substrate/polishing layer are adhered together [Ono; paragraph 0125], and Scott teaches that the grooves are a better alternative to adhesive attachment [Scott; paragraph 0006]).  
	Regarding claim 9, Scott, as modified by Chen, discloses the recycled polishing pad of claim 1.  As to wherein the plurality of first grooves and the plurality of second grooves are misaligned with each other, Scott discloses the grooves have a width of 0.095 inches [Scott; 
	Regarding claim 10, Scott, as modified by Chen, discloses the recycled polishing pad of claim 1.  As to wherein a horizontal width of each of the plurality of first grooves (grooves 24 of Scott) is different from a horizontal width of each of the plurality of second grooves (grooves of Chen), Scott discloses the grooves have a width of 0.095 inches [Scott; paragraph 0031], while Chen teaches the width of the second grooves are between about 0.01 inches and about 0.04 inches [Chen; paragraph 0028].  Therefore, the horizontal widths of the first and second grooves differ with respect from each other.  
	Regarding claim 11, Scott, as modified by Chen, discloses the recycled polishing pad of claim 1, As to wherein an interval between adjacent ones of the plurality of first grooves (grooves 24 of Scott) is different from an interval between adjacent ones of the plurality of second grooves, Scott teaches that the width of the ridges 22, forming the interval distance between the grooves 24, is 0.090 inches [Scott; paragraph 0031], while the partitions 210 of Chen are from about 0.03 and about 0.20 inches [Chen; paragraph 0028], thus creating a difference between the respective intervals of the first and second grooves.  
	Regarding claim 13, Scott, as modified by Chen, discloses the recycled polishing pad of claim 1, wherein [portions of] the supplementary pad (17) are in inner volumes of the plurality of first grooves (grooves 24) (“ridges 22 and the grooves 24 are configured to interfit with the grooves 28 and the ridges 26, respectively, when the polishing pad is mounted on the platen”) [Scott; paragraph 0030].  

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2001/0031612) in view of Chen (US-2015/0336236) and further in view of Birang (US-2006/0014476).
	Regarding claim 3, Scott discloses the recycled polishing pad of claim 1, but fails to disclose a window in the upper layer pad. 
	However, Birang (US-2006/0014476) teaches a window (plug 602, which functions as a window) [Birang; paragraph 0043], wherein the window (602) is in an upper layer pad (covering layer 22 of pad 18).  Since light sensors are often used to determine surface planarity or layer thickness within CMP machines, it therefore would have been obvious to one of ordinary skill in the art to modify the polishing pad of Birang, particularly the upper layer, with a window such as taught by Hu in order to allow a sensor to detect the surface of the wafer during polishing (“laser beam 34 projected by the laser interferometer 32 to pass through the hole 30 in the platen 16 and strike the surface of the overlying wafer 14 during a time when the hole 30 is adjacent the wafer 14”) [Birang; paragraph 0040].  
	Regarding claim 4, Scott, as modified by Birang, discloses the recycled polishing pad of claim 3, wherein Birang further teaches a supplementary pad (20) is in direct contact with at least one surface (side surface) of the window (602) (Fig. 3D) and the window (plug 602, which functions as a window) and the first surface of the upper layer pad (22) define a substantially continuous surface (Fig. 3D).

    PNG
    media_image1.png
    357
    639
    media_image1.png
    Greyscale

	Regarding claim 5, Scott, as modified by Birang, and Birang further teaches the recycled polishing pad of claim 3, wherein the supplementary pad (pad 20 of Birang) has an opening in communication with the window (plug 602 of Birang, functioning as a window). 
	Regarding claim 6, Scott, as modified by Birang discloses the recycled polishing pad of claim 3, wherein Birang further teaches the window (602) extends through the upper layer pad (22) and the supplementary pad (20) (Fig. 3D); and a surface of the window (602) and an at least partially exposed surface of the supplementary pad (20), which is opposite the first surface, define a substantially continuous surface (Fig. 3D).

    PNG
    media_image2.png
    323
    639
    media_image2.png
    Greyscale

	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2001/0031612) in view of Chen (US-2015/0336236) and further in view of Hamaura (US-20150004886).
Regarding claim 7, Scott discloses the recycled polishing pad of claim 1, but fails to disclose wherein the supplementary pad extends through the upper layer pad. 
	However, Hamaura (US-20150004886) teaches wherein a portion of a supplementary plate (130) extends through an upper layer pad (polishing pad 108) (Figs. 5 and 6).  Since Scott teaches that protrusions can come from t either the platen (18) (Fig. 4) or from the cover layer (17) (considered herein as the “supplementary pad”), it therefore would have been obvious to one of ordinary skill in the art to modify the platen or the cover layer of Scott with a protrusion, such as taught by Hamaura, which acts part of the supplementary platen/pad, in order to aid with aligning the upper and lower layers, as well as aligning grooves 24 and protrusions 26 (“the polishing pad 108 is guided by the guide hole 109 and the position guide member 130, whereby the center of the polishing pad 108 can be easily aligned with the center of the polishing table 110”) [Hamaura; paragraph 0048].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2001/0031612) in view of Chen (US-2015/0336236) and further in view of Tu (US-2014/0024299).
	Regarding claim 8, Scott discloses the recycled polishing pad of claim 1, wherein the plurality of first grooves (grooves 24 of Scott) are rectangular (rectangular in cross-section) (Fig. 2) but fails to disclose the plurality of second grooves, as modified by Chen, are rectangular.
	However, Tu (US-2014/0024299) teaches wherein second grooves are rectangular (Fig. 4B).  Tu teaches that typical groove patterns include both concentric circular grooves and orthogonal linear grooves (i.e. rectangular grooves [Tu; paragraph 0004], and therefore it would have been obvious to one of ordinary skill in the art to modify the circular groove patterns of Scott, as modified by Chen, in order to produce a pad that not only distributes slurry, but distributes it outwardly [Tu; paragraphs 4A, 4B].   

Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2001/0031612) in view of Chen (US-2015/0336236) and further in view of Hirose (US-2008/0305720).
Regarding claim 14, Scott (US-2001/0031612) discloses a recycled polishing pad comprising: an upper layer pad (cover layer 11 and top polishing surface 12) (Fig. 5) comprising a first surface (bottom surface of cover layer 11 portion) having a plurality of first grooves (grooves 24), a second surface (top surface of top polishing surface 12) (Fig. 5) opposite to the first surface (bottom surface of cover layer 11 portion) (Fig. 5), and a connecting body (the thickness of the upper layer pad 11, 12) connecting the plurality of first grooves and the [second surface]; and a supplementary pad (cover layer 17) (Fig. 5) contacting the first surface (bottom surface of cover layer 11 portion) of the upper layer pad (11, 12), wherein each of the plurality of first grooves 
	Scott fails to disclose a plurality of second grooves and moreover wherein the connecting body extends between the plurality of first and second grooves, and the depth of each of the plurality of first grooves is less than a depth of each of the plurality of second grooves.
	However, Chen (US-2015/0336236) teaches a plurality of second grooves on the surface of the pad, which would correspond to the second surface, wherein the grooves can be as deep as 0.05 inches [Chen; paragraph 0030] and the plurality of second grooves have a round shape (rounded bottom) (Fig. 3).  Since Chen is pertinent to polishing pads, it therefore would have been obvious to one of ordinary skill in the art to modify the polishing pad of Scott with second grooves as taught by Chen in order to distribute slurry during polishing, increasing or decreasing the depth of the grooves to accommodate the transport of slurry [Chen; paragraph 0009].  As to the depth of each of the plurality of grooves being less than a depth of each of the plurality of second grooves, Chen also teaches that the grooves are of a depth of up to 0.05 inches [Chen; paragraph 0030], while Scott teaches that the grooves have a depth of 0.025 inch [Scott; paragraph 0031], which is less than the depth of the plurality of second grooves of Chen.  
	As to the pad being a “recycled polishing pad,” recycled can mean made ready for reuse, that it is passed through a series of treatments in order to regain material for use, or adapted to a new use.  The term “recycled” does not impart any definite or inherent structural limitations to the apparatus claim such as the method of manufacture, or the material used to make ready for reuse, or even that it requires either of these and is merely describing finding a better (i.e. new) use for a pad.  Therefore, “recycled polishing pad” is considered to have the structure described in the body of the claim, and therefore “recycled” is given no weight outside of the body of the claim.  
Scott fails to disclose the plurality of first grooves have a round shape.  However, Hirose (US-2008/0305720) teaches first grooves (recesses 12) having a round shape (a shape having a smooth, curved surface) (Fig. 6).  Since Hirose teaches that a rounded shape is an obvious 
	Regarding claim 15, Scott, as modified, discloses the recycled polishing pad of claim 14, wherein Hirose further teaches
a width of each of the plurality of first grooves (recesses 12) decreases from the first surface (the surface where the recess is recessed) toward the connecting body (the thickness of the layer having recesses) (Fig. 6; and
wherein Chen further teaches a width of each of the plurality of second grooves decreases from the second surface (surface of the pad) toward the connecting body (thickness of the pad) (Fig. 3).
	Regarding claim 16, Scott discloses the recycled polishing pad of claim 14, wherein a width of each of the plurality of first grooves is less than a width of each of the plurality of second grooves.
As to wherein a width of each of the plurality of first grooves (grooves 24 of Scott) is less  from a width of each of the plurality of second grooves (grooves of Chen), Scott discloses the grooves have a width of 0.095 inches [Scott; paragraph 0031].  While Chen teaches the width of the second grooves are between about 0.01 inches and about 0.04 inches [Chen; paragraph 0028], it is known to vary the slurry grooves in size and shape, as evidenced by Shimomura; paragraph 0518], and therefore it would have been obvious to one of ordinary skill in the art to have modified the width of the second grooves, that is the slurry transporting grooves, to be larger than those of Scott, as shown by Shimomura where the groove width is 2 mm (0.787 inches) for lattice-like patterns [Shimomura; paragraph 0518].   
Regarding claim 17, Scott, as modified, discloses the recycled polishing pad of claim 14.  As to wherein the plurality of first grooves and the plurality of second grooves are misaligned with each other, Scott discloses the grooves have a width of 0.095 inches [Scott; paragraph 0031], while Chen teaches the width of the second grooves are between about 0.01 inches and about 0.04 inches [Chen; paragraph 0028].  Furthermore, Scott teaches the grooves are elongated (Fig. 3 of Scott), while Chen teaches the grooves are circular (Fig. 2 of Chen), and therefore this is not only a misalignment due to size, but also a misalignment of shapes.  

Claims 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US-7,329,170) in view of Scott (US-2001/0031612) and further in view of Suzuki (US-2004/0198056).
	Regarding claim 18, Ono (US-7,329,170) discloses a recycled polishing pad comprising:
an upper layer pad (polishing surface layer 43) (Fig. 1c) comprising a first surface (surface connected to backside layer 44), a second surface (exposed surface) having a plurality of second grooves (“grooves”) (“For fluidizing and maintaining slurry used in polishing, the polishing surface is formed grooves, concentric circles or holes thereon”) [Ono; col. 2, lines 65-67] and being opposite to the first surface (surface connected to backside layer 44) (Fig. 1c), and a connecting body (thickness of polishing surface layer 43) connecting the plurality of first [surface] and the plurality of second [surface];
a supplementary pad (backside layer 44) below the upper layer pad (polishing surface layer 43) and in contact with the first surface (surface connected to backside layer 44); and a lower layer pad (cushion layer 45) below the supplementary pad (backside layer 44), and the supplementary pad (backside 44) has a thickness corresponding to a predetermined level (Fig. 1c).
Ono fails to disclose wherein the upper layer pad (i.e. the polishing surface layer 43) has a plurality of first grooves on the first surface (i.e. the surface connected to backside layer 44), 
However, Scott (US-2001/0031612) teaches an upper layer pad (10), a plurality of first grooves on a wherein a depth of each of the first grooves is reduced by a predetermined level from an initial depth (interfits with a complimentary profile to reduce the groove depth by a predetermined level from an initial depth) [Scott; paragraph 0029].  Since Scott is pertinent to polishing pads, such as Ono’s, it therefore would have been obvious to one of ordinary skill in the art to modify the adhesive between the upper layer pad and the supplementary pad with a grooved inter-fitting arrangement, as taught by Scott, in order to provide an easier replacement of the polishing layer (i.e. the upper layer pad) of Ono when the pad becomes worn [Scott; paragraph 0006], wherein the grooves would be the claimed “first grooves” and the grooves would be reduced by the inter-fitting projections from the supplementary pad.  
As to the depth of the first grooves being less than the depth of the second grooves, Scott teaches that the first grooves have a depth of 0.025 inch [Scott; paragraph 0031].  Ono teaches wherein the second grooves are preferably 300 micrometers or more [Ono; col. 13, lines 48-50], which is about 0.012 inches or more.  While Ono is not explicitly clear that this would include a depth larger than 0.025 inches, the prior art of Suzuki (US-2004/0198056) teaches grooves (16) having a length of 1 millimeter (Fig. 5).  Since Ono makes obvious varying the groove depth (“or more”) [Ono; col. 13, lines 48-50], it therefore would have been obvious to make the grooves as deep as those taught by Suzuki in order to promote circulation of slurry between the polishing pad and wafer.   
	Regarding claim 19, Ono, as modified, discloses the recycled polishing pad of claim 18, further comprising a first adhesive layer between the supplementary pad (backside layer 44) and the lower layer pad (cushion layer 45) (“the polymer substrate and the cushion layer are stuck preferably via an adhesive or a double-coated tape”) [Ono; col. 13, lines 39-41].
Regarding claim 20, Ono discloses the recycled polishing pad of claim 18, further comprising a second adhesive layer below the lower layer pad (cushion layer 45) (“An adhesive tape for sticking on a platen may be stuck on the cushion layer”) [Ono; col. 27, lines 26-27]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-8,066,552, US-2018/0001441, US-2009/0124176, US-6,244,941, US-2010/0012269, US-7,156,722, US-8,992,288 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723